UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

SCOTT BERGANTINO,
Plaintiff,

V.

CITY OF CRANSTON, by and through
its Finance Director, Robert Strom,
CRANSTON FIREFIGHTERS LOCAL
1863, and PAUL VALLETTA, JR.,
individually and in his professional
capacities as President of Local 1363
and Deputy Chief of the Cranston Fire
Department,

Defendants.

C.A. No. 17°584-JdM-PAS

ee ee ee

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., United States District Judge.

Due to a conflict over participation in a philanthropic endeavor, Cranston
firefighters Scott Bergantino and Paul Valletta, Jr. engaged in a verbal and physical
fight in Station Six firehouse. This suit followed and Defendants the City of Cranston
(“the City”), Paul Valletta, Jr., and Cranston Firefighters Local 1363 (“The Union”)
have filed motions for summary judgment. ECF Nos. 57, 61.

I, FACTS AND BACKGROUND
‘The facts on which Scott Bergantino rests his Complaint against Defendants—

denial of overtime and an assault by a supervisor—began in the late summer of 2017.

 
My. Bergantino is a Heutenant in the Cranston Fire Department. He was out
on a scheduled vacation and placed his name on a no-eall list for overtime shifts. At
some point, he asked that his name be taken off the no-call list so that he could take
an available overtime shift as a lieutenant at Station Six. The Agreement for
Overtime Callback Provisions (“‘AOCP”}), which governs overtime assignments, does
not have a provision allowing firefighters to make such a removal request.
Nevertheless, he demanded that the Chief's assistant bump another firefighter so he
could work the shift. The assistant refused but offered him another overtime shift
that would have paid him less. Mr. Bergantino declined that shift.

Mr. Bergantino understood that he had a right to pursue a grievance for an
overtime violation (though it is undisputed that this scenario did not violate the
AOCP) by either requesting the Union’s assistance in filing the grievance or
submitting it to the Chief directly. He did neither. Instead, he filed his own
grievance, which was denied. According to the Collective Bargaining Agreement
(“CBA”), he had to advance his grievance to Step Two by presenting it to the City’s
Personnel Director within five days of the Step One denial, but he did not.

The next incident involved an assault by Paul Valletta. Mr. Valletta is Deputy
Chief of the Cranston Fire Department and president of the Cranston Firefighters
Union, Local 1868. In his Complaint, Mr. Bergantino raised occasions where
Mr. Valletta’s behavior as a Union leader was violent, angry, and inappropriate, The

City and Union knew that Mr. Valletta was prone to angry outbursts and

 
intimidation tactics.! For example, in the Winter of 2004, then Cranston Mayor
Steven Laffey changed the rules to require Injured On Duty (OD) applicants to
release all medical records to the City im conjunction with any application for [OD
benefits, not just records related to the injury for which the [OD application was
made. The Union members disagreed with this policy change and voiced their
concerns at a eity council meeting. In fact, Mr. Valletta blew up at this meeting,
yelling at the mayor, and had to be physically restrained from charging at him. No
City officials or Union members did anything to discipline him. In fact, Mr. Valletta
received a positive performance review that year and his record did not mention the
outburst against Mayor Laffey.

Moving on to the facts of the assault itself, Mr. Bergantino and Mr. Valletta at
first argued over whether Mr. Bergantino’s Station Six crew should participate in the
“Fill the Boot” fundraiser for the Muscular Dystrophy Association (“MDA”) over the
Labor Day weekend in 2017. Mr. Bergantino did not want his crew to take part in
this Union activity; Mr. Valletta said he could not order the crew to do it, but he
wished they would. The men shouted at each other, also arguing about overtime,
filing grievances, and whether it was a conflict of interest for Mr. Valletta ta be

Deputy Chief of the fire department and Union president at the same time, The fight

 

| My. Bergantino also notes that Mr. Valletta projected himself in his role
within the Department and the Union as a mafia boss. For example, he posted two
photos with his face pasted into a Sopranos and Godfather poster in the Union hall.
Mr. Bergantino believed he used anger to intimidate; his temper was on display many
times—in 2013 and 2016——-when he argued with other firefighters at Union
meetings and intimidated them to either back down from their contrary position or
stay silent,

 
ended with insulting curses and a physical altercation where the two men pushed
and grabbed at each other and Mr. Valletta allegedly punched Mr. Bergantino twice
in the back of the head. Several firefighters saw the incident.

My. Bergantino went to the Fatima Hospital Emergency Room and was treated
for a concussion. That same day he went to the Rhode island State Police to give a
statement and then to Fire Chief Wiliam McKenna’s house to deliver an [OD
application, which he affixed to the windshield of the Chief's car. Michael Cabral,
another firefighter, gave a statement to the Rhode Island State Police (“RISP”) the
day after the assault, affirming that Mr. Valletta hit Mr. Bergantino.

Mr. Valletta was arrested and charged with assault and disorderly conduct.
The City suspended both men pending its investigation. The City investigated the
altercation, interviewing many witnesses and compiling written statements. After
the investigation was completed, both men were reinstated? Mr. Valletta returned
to work; Mr. Bergantino did not. Mr. Bergantino sought treatment for the physical
and psychological impacts of the assault. A licensed social worker diagnosed him
with Post-Traumatic Stress Disorder (“PTSD”). He is still out.on unpaid leave and
asserts that he is afraid to work for Mr. Valletta. A few months after the fight,
Myr. Bergantino filed a grievance with Chief McKenna for the City’s failure to

discipline Mr, Valletta.

 

2 Various members of the fire department and Mayor Alan Fung learned about
the conflict between the two men. The City appears to have taken the position that
the two men should not work together because of My. Valletta’s arrest and the
potential for abuse of power within the fire department.

 
Mr. Valletta’s state court case on the criminal assault and disorderly conduct
charges proceeded to tal. Mr. Cabral testified consistent with his initial statement
to the RISP that Mr. Valletta punched Mr, Bergantino.? At trial, Mr. Valletta was
acquitted on the assault charge, but convicted of disorderly conduct. He appealed the
conviction, later disposed of with a not: guilty filing.

Meanwhile, Mr. Bergantino pursued the IOD benefits application process that
he started the day of the altercation. The City dragged its feet on the [OD application.
There are emails between Donna Searles who processes the applications and Chief
McKenna where she asks for his input and he ignores her—although the facts show
that from the beginning Ms. Searles recommended that Mr. Bergantino’s application
be denied. Mr. Bergantino filed a second application for the assault-related stress,
which the Chicf also ignored and did not follow up with Mr, Bergantino. He filed a
grievance about this lack of attention to his applications. His claims are proceeding
through the grievance and arbitration process.

Myr. Bergantino also brought a seven count civil complaint against Defendants

the City, his Union, and Mr. Valletta.4| After voluntary dismissals of some counts

 

 

3 Mr. Bergantino alleges that the City intimidated Mr. Cabral——specifically
that the City’s Personnel Director and lead investigator Mr. Daniel Parrillo allegedly
encouraged Mi. Cabral to correct his statement with the RISP because it looked like
My. Cabral may not have told the RISP everything or he may have misconstrued what
happened. Mr. Cabral has said that he received the cold shoulder and less overtime
at work after his participation in the investigation and trial.

4 The claims brought are: Count I § 1983 Negligent Training against the City:
Count IT Assault against Mr. Valletta and the Union; Count III Breach of the Duty of
Fair Representation against Mr. Valletta and the Union; Count [V Negligence
against Mr. Valletta and the Union; Count V Civil Conspiracy against all Defendants;
Count VI Tortious Interference with Prospective Economic Advantage against all

an

 
against some or all Defendants, what remains is Count IL, a § 1983 negligent training
claim against the City, Count II, an assault claim against Mr. Valletta and the Union,
and Count III, a breach of the duty of fair representation claim against the Union.
Before the Court are two motions for summary judgment—one from the Union on
Counts IT and III (ECF No. 61) and the other from the City of Cranston on Count I
(ECF No. 57),
Il. STANDARD OF REVIEW

When making a summary judgment determination, the Court must review the
entire record and consider the facts and inferences in the light most favorable to the
nonmoving party. Cont? Cas. Co. v. Canadian Univ. Ins, Co., 924 F.2d 370, 373 (st
Cir, 1991). Federal Rule of Procedure 56(a) dictates that summary judgment should
be granted if “the movant shows that there is no genuine dispute as to any material

nn

fact and the movant is entitled to judgment as a matter of law.” A genuine dispute
of material fact is an issue that “may reasonably be resolved in favor of either party.”
Anderson vy. Liberty Lobby, Inc. 417 U.S. 242, 250 (1986). A dispute is “genuine”
when “the evidence about the fact is such that a reasonable jury could resolve the
point in favor of the nonmoving party.” Aivera-Muriente v. Agosto-Alicea, 959 F.2d

349, 35% st Cir. 1992) (citng United States v. One Parcel of Real Prop., 960 F.2d

200, 204 (ist Cir. 1992)). Ifthere is a genuine dispute of a material fact, that dispute

 

Defendants; and Count VII Labor-Management Reporting and Disclosure Act against
My. Valletta and the Union.

G6

 
would “need| ] to be resolved by a trier of fact.” Doe v. Trustees of Bos. Coll., 892 ¥.3d
G7, 79 (st Cir. 2018) (citing Kelley v. LaForce, 288 F.3d 1, 9 (st Cir. 2002)).
Ill. DISCUSSION

A. Count I—Negligent Training under 42 U.S.C. § 1983 against the City

My. Bergantino brings a § 1983 claim against the City, alleging that the City
knew that Mr, Valletta had a violent temper, and that knowledge created a duty to
have a policy or custom in place to train employees in supervisory roles how to handle
stress and anger. The City did not live up to that duty Mr. Bergantino avers and that
failure caused Mr. Bergantino serious physical and emotional distress. The City
argues that there is no evidence of a standard of care or duty for a municipality to
provide anger management training and no dispute that Mr. Valletta’s behavior did
not result from any City policy.

1. Law

Municipal lability under 42 U.S.C. § 1983 is well established. Section 1983
provides a cause of action to any person whose constitutional rights are violated by a
state actor. See Monel! v. Dep't of Soc. Servs,, 486 U.S. 658, 692 (1978). But a
municipality cannot be held liable for damages for the acts of individual municipal
employees on a theory of respondeat superior. Jd. at 691, Liability is found only
“where the municipality itself causes the constitutional violation at issue.” CYyty of
Canton v. Harris, 489 U.S. 378, 385 (1989) (citing Monel/, 436 U.S. at 694-95),

A plaintiff seeking damages against a municipality must show that “the action

that is alleged to be unconstitutional implements or executes a policy statement,

 
ordinance, regulation, or decision officially adopted and promulgated by [the
municipality’s] officers” or is “pursuant to governmental ‘custom’ even though such a
custom has not received formal approval through the body’s official decisionmaking
channels.” Afone// 436 U.S. at 690-91. Therefore, “a municipality may be hable
under § 1983 where a custom or practice is so ‘well-settled and widespread that the
policymaking officials of the municipality can be said to have either actual or
constructive knowledge of it yet did nothing to end the practice.” Bisbal-Ramos v.
City of Mayaguez, 467 F.3d 16, 23-24 (1st Cir. 2006) (quoting Si/va v. Worden, 130
F.3d 26, 31 (1st Cir. 1997)). The policy or custom must be the “cause and moving
foree behind the deprivation of constitutional rights.” Bisbal-Ramos, 467 F.8d at 24.

My. Bergantino has brought a failure to train claim in this case.

In limited circumstances, a local government’s decision not to train

certain employees about their legal duty to avoid violating citizens’

rights may rise to the level of an official government policy for purposes

of § 1983, A municipality’s culpability for a deprivation of rights is at

its most tenuous where a claim turns on a failure to train.
Connick v. Thompson, 563 U.S. 51, 61 (2011). “To satisfy the statute, a municipality’s
failure to train its employees in a relevant respect must amount to ‘deliberate
indifference to the rights of persons with whom the [untrained employees] come into
contact.’ Only then ‘can such a shortcoming be properly thought of as a city ‘policy or
custom’ that is actionable under § 1983.” Jd. (quoting Canton, 489 U.S. at 388-89.
“(Deliberate indifference’ is a stringent standard of fault, requiring proof that a

municipal actor disregarded a known or obvious consequence of his action.” Connick,

563 U.S. at 61 (quoting County Commr’s of Bryan Cty. v. Brown, 520 U.S, 397, 410

 
(1997), A plaintiff can prove deliberate indifference through a pattern of similar
constitutional violations by untrained employees, but a pattern might not be
necessary “in a narrow range of circumstances,” Bryan Cty., 620 U.S. at 409, such as
| those where “the unconstitutional consequences of failing to train could be so patently
obvious.” Connick, 563 U.S. at 64 (citing Canton where the Court considered the
failure to train armed police officers in the constitutional limitation on the use of
deadly force to be so predictable that it would reflect the city’s deliberate indifference
to a citizen’s constitutional rights).
2. Analysis

Mr. Bergantino sued the City under § 1983 alleging that Mr. Valletta
intentionally assaulted him because he refused to take part in the MDA Fill the Boot
fundraiser. His negligent training claim encompasses his allegation that the City
knew and did not discipline Mr. Valletta for his violent temper and anger
management issues. He argues that a jury could find that this practice of
disregarding bad behavior shows that the City was deliberately indifferent to the
danger posed by Mx. Valletta because his reputation for using rage and the threat of
force to project his power for years created a duty to have a policy in place to train
him and other supervisors how to control their anger.

After reviewing the summary judgment record in this case, the Court finds no
evidence that any assault resulted from a municipal custom or policy, or the absence
of one, and no evidence that any training would have prevented the assault. While

inaction can be considered an unofficial custom or policy, it must arise to the level of
widespread, longstanding ignorance of constitutional violations. Whitfield v.
Melendez-Rivera, 431 F.3d 1, 14 (st Cir. 2005); Roberts v. Town of Bridgewater, No.
CV 15-°10266-DJC, 2015 WL 4550783, at *4 (D. Mass, July 28, 2015). That is not the
case here. The evidence taken in the light most favorable to My. Bergantino shows
that the City knew that Mr. Valletta lost his temper five times over the course of his
decade-long career—-and one of those occasions he was not on the job. This is not a
pattern of violations that would lead the City to know it needed to provide anger
management training nor is it a “highly predictable consequence” of a failure to train.
See Bryan Cty., 520 U.S. at 409.

The undisputed evidence shows that, while Mr. Valletta and Mr. Bergantino
had a rocky relationship, any assault was a result of Mr. Valletta’s own behavior, not
endorsed by or based on a City policy or lack of training. Because a municipality
cannot be held liable under a respondeat superior theory, Mone//, 436 U.S, at 691,
and Mr. Bergantino has failed to present to the Court any disputed material issues
of fact on whether a City policy or custom caused his injuries, the Court GRANTS the
City’s Motion for Summary Judgment on Count I.

B. Count I]—Assault against Mr. Valetta and the Union

My. Bergantino sued both Mr. Valletta and the Union for assault. Mr. Valletta

did not move for summary judgment on the Count II assault claim against him.

10

 
Because the Court dismissed Count I, jurisdiction over this state law claim is
unsettled so the Court will address this first.é

(In any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over

all other claims that are so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy

under Article II] of the United States Constitution.
28 U.S.C. § 1867. The Court finds that it is appropriate to exercise supplemental
jurisdiction in this case. Mr. Bergantino’s state law claim “form[s] part of the same
case or controversy” as the federal claims. Furthermore, this case is not in the carly
stages of litigation, as the parties have undertaken all discovery and filed the instant
dispositive motions. Morcover, upon reviewing the applicable caselaw both parties
have ably presented and the particular facts of this case at the well-developed
summary judgment stage, the Court does not find that this case presents such a novel
or close question of state law such that this Court cannot retain jurisdiction over the
yemaining assault claim against Mr. Valletta. Count II will be resolved at trial in
this Court.

Moving on to his claim against the Union, Mr. Bergantino argues that the

Union is liable for any assault under agency principles because Mr. Valletta was a

Union official. The Union moves for summary judgment, arguing that Mr. Valletta

 

} My. Bergantino asked the Court to exercise supplemental jurisdiction. After
initially asking that the Court dismiss this state law claim for lack of subject matter
jurisdiction if it dismissed Count I, the City now agrees that this Court should retain
jurisdiction,

11

 
wags not acting within the scope of his role as a Union official and the Union did not
authorize or condone My. Valletta’s acts, so it is not liable for them.
1. Law

“Phe common-law definition of agency requires as an essential element that
the agent consent to act on the principal’s behalf, as well as subject to the principal's
control.” Restatement (Third) Of Agency § 1.01 (2006). A principal can only be liable
for the intentional acts of their agent if the agent committed the assault while acting
within the scope of his employment and the principal authorized the intentional acts.
Drake v. Star Market Co., 526 A.2d 517, 519 (1987). In order to authorize or ratify
an agent’s behavior and be thus bound by that behavior, a “principal must have full
knowledge of all material facts.” Beckwith v. Rhode Island School of Design, 404 A.2d
480, 485 (1979).

2. Analysis

The evidence in this case does not support Mr. Bergantino’s theory that the
union is liable for Mr. Valletta’s acts. First, it is undisputed that Mr. Valletta was
not acting in the scope of his duties as a Union official when he and Mr. Bergantino
had their altercation. Mr. Valletta was on duty as a Deputy Chief firefighter. Second,
there is no evidence that the Union Executive Committee authorized Mr. Valletta to
engage in the fight: in fact, the evidence shows that the Union’s bylaws specifically
prohibit any physical assault upon a member. Mr. Bergantino argues that a jury
could find that the Union ratified Mr. Valletta’s conduct because it did nothing to

discipline him even though it has known since at least 2004 that he had a propensity

12

 
for violence, but that assertion fails in the face of the fact that the Union's
investigation is still open pending resolution of this lawsuit so it could still refer
charges against either individual ®

In short, Mr. Valletta was on duty as Deputy Chief of the Cranston Fire
Department and not acting within the scope of his Union position or with the Union’s
authority when he assaulted Mr. Bergantino, so the Court finds that the Union is not
liable as a matter of law for Deputy Chief Valletta’s intentional acts. Count IT is
DISMISSED against the Union.

C, Count ITI -- Breach of the Duty of Fair Representation against the Union

Mr. Bergantino’s claim for breach of the duty of fair representation against the
Union is based on the Union's failure to file a grievance for him after he was denied
overtime in August 2017. He alleges that the Union breached its duty because
Mr, Valletta responded that Mr. Bergantino should file the grievance with him and
laughed, showing his contempt of the Union’s duty of fair representation. In his
opposition to the Union’s motion, Mr. Bergantino argues that this claim is also based
on events surrounding the alleged assault and the Union’s failure to file a grievance
over the City’s refusal to approve his IOD claim. This instance is not specifically laid
out in his Amended Complaint, but he does reference his belief that “further

grievances” would be futile because of Mr. Valletta’s attitude.

 

6 It is also undisputed that Mr. Bergantino had a right under the bylaws to
refer misconduct charges against Mr. Valletta. Neither he nor any other Union
member has done so,

13

 
1. Law

The duty of fair representation is a doctrine from § 9 of the National Labor
Relations Act. A “Union hafs] a statutory duty fairly to represent all of those
employees, both in its collective bargaining with [the employer], ... and in its
enforcement of the resulting collective bargaining agreement.” Vaca v. Sipes, 386
U.S. 171, 177 (1967) (citation omitted). “A union can be condemned for inaction only
when it has actual or constructive notice that a situation exists which requires it to
act.” ruck Drivers Union Local No. 407, 249 NLRB 59, 64 (1980).

2. Analysis

First, Mr. Bergantino admits that the Union did not violate the CBA over the
overtime assignment so a grievance on this issue would not succeed regardless of
Mr. Valletta’s contemptuous attitude. Second, Mr. Bergantino failed to follow the
CBA procedure. For example, he did file a grievance on September 25, 2017, but did
not follow the CBA protocol and notify the Union or submit the grievance with the
Fire Chief. He also did not file a Step Two grievance on the denial of IOD with the
City or through the Union after his Step One grievance was denied. He cannot now
argue that the Union failed in its duty to fairly represent him when it did not know
about the grievance because Mr. Bergantino failed to exhaust his remedies under the
CBA,

Finally, My. Bergantino argues that he should not be faulted for not filing
grievances because it would have been futile in the face of the Union's attitude toward

its duty of fair representation. But there is no evidence that the Union prevented or

 
discouraged him from pursuing grievances. See Prudential Ins. Co., 317 NLRB 357
(1995) Gn considering futility, the NLRB looks at whether the factual scenario
demonstrated a “reasonably foreseeable effect to discourage [an employee] from
invoking the grievance procedure.”). He filed five grievances rooted in these two
incidents in the face of Mr. Valletta’s attitude and demeanor: for the August 2017
overtime denial, the September 2017 assault, his ten-day suspension as punishment
for his role in the assault, and his IOD claim. Moreover, Mr. Valletta’s attitude does
not bear on the duty of fair representation because that “duty derives from the union’s
statutory power as an exclusive bargaining agent;” and the conduct of “[a]n individual
union officer in his individual capacity has no such pewer, and therefore, no such
correlative duty.” ing v. Bos. Broadcasters, Inc, C.A. No. 77-1023-MC, 1981 WL
2368, at *3 (D. Mass. Jan. 29, 1981) (citations omitted), While facing the prospect of
filing a grievance with a difficult authority figure ts far from ideal, it does not impute
liability on the Union itself in this case.

Because the undisputed facts lead the Court to conclude as a matter of law that
the Union did not breach its duty of fair representation under these undisputed facts,
the Court DISMISSES Count II against the Union.

IV. CONCLUSION

For all these reasons, the Court GRANTS both the Union’s and City’s Motions
for Summary Judgment. ECI* Nos. 57, 61. The Court DISMISSES Count I against
the City and Counts II and III against the Union. All that remains of

Mr. Bergantino’s case is his state law assault claim against Mr. Valletta. The Court

 
will schedule a pretrial scheduling conference after entry of this Order to set the case
for trial.

IT IS SOORDERED.

i
'

~My

John J. McConnell, Ji.
Chief United States District Judge
March 16, 2020

   

16

 
